Exhibit 10.1 Form of Executive Officer Performance Unit Agreement RESTRICTED PERFORMANCE STOCK UNIT AGREEMENT CALGON CARBON CORPORATION, a Delaware corporation (the "Company"), and the undersigned, an employee of the Company or one of its subsidiaries (the "Grantee"), for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound hereby, agree as follows: 1. Restricted Performance Stock Unit Award.The Company hereby confirms the award (the “Performance Award”) to the Grantee of the right to receive a specified number of shares of the Common Stock, par value $.01 per share, of the Company (“Shares”) set forth below, which right, if payable, shall be paid in Shares: Name of Grantee: [●] Target Number of Shares Subject to Performance Award: comprised of with a performance goal based upon ROC and with a performance goal based upon TSR ( each as hereinafter defined) Performance Period: January 1, [●] to the earlier of (i)December 31, [●] or (ii)the date of a Covered Change of Control Termination (as defined in Section3.A below) Performance Goals: See Exhibit A, attached Date of This Performance Award: February [●] This Performance Award is made under and subject to the terms and conditions of this Restricted Performance Stock Unit Agreement (this “Agreement”) and the Company's 2008 Equity Incentive Plan, as amended (the "Plan").The Plan is incorporated by reference and made a part of this Agreement as though set forth in full herein.Terms which are capitalized but not defined in this Agreement have the same meaning as in the Plan unless the context otherwise requires. 2. Acceptance of Award.The Grantee accepts the Performance Award confirmed hereby, subject to the restrictions of the Plan and this Agreement. 3. Restrictions. A. If the Grantee's employment with the Company terminates for any reason prior to the Performance Vesting Date (as defined in Section4 below) of the Performance Award under the performance-based vesting restrictions described in Section4, other than as a result of (w)the death of the Grantee, (x)the disability of Grantee as defined in the Employment Agreement dated as of [●] as amended if amended (the "Employment Agreement”) between the Company and Grantee, (y)the termination of employment of the Grantee under the conditions constituting a “Covered Change of Control Termination” as described in Section5(c) of the Employment Agreement or (z)the Retirement of the Grantee (as defined below), the Performance Award shall, upon such termination of employment and without any further action, be forfeited to the Company by the Grantee and no Shares shall be issued to Grantee.As used herein, “Retirement” shall mean a Grantee terminating his or her employment (a)at age 65 or older or (b)at age 55 or older if he or she has completed at least 15 years of continuous employment with the Company or its affiliates. If (i) the Grantee remains employed with the Company and (ii)the Performance Award has not been previously forfeited to the Company, the employment-based vesting restrictions imposed hereby on the Performance Award shall lapse on the Performance Vesting Date and a certificate representing the number of Shares which have vested under the performance-based vesting restrictions described in Section4, shall be issued or transferred by the Company to the Grantee on or promptly after the Performance Vesting Date. If the Grantee's employment with the Company terminates as a result of the termination of employment of the Grantee under the conditions constituting a “Covered Change-of-Control Termination” as described in Section5(c) of the Employment Agreement, the employment-based vesting restrictions imposed hereby on the Performance Award shall lapse and a certificate representing the number of Shares described in Section6 shall be issued or transferred by the Company to the Grantee on or promptly after the Performance Vesting Date. If the Grantee’s employment with the Company terminates as a result of (x)the death of the Grantee, (y)the disability of Grantee as defined in the Employment Agreement or (z)the Grantee’s Retirement and the Performance Vesting Date shall occur after such death, disability or retirement, then the employment-based vesting restrictions imposed hereby shall lapse as to the Grantee for only the number of shares related to the Performance Award which have vested under the performance-based vesting restrictions described in Section4, as determined by the following formula: Number of Shares of Restricted Performance Stock related to the Performance Award which have vested Number of full months employed under the performance-based vesting from January 1, [●] until death, restrictions under this Agreement
